EXHIBIT 10.4

 

CERIDIAN CORPORATION
2004 LONG-TERM STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement
(New Non-employee Director)

 

THIS AGREEMENT between you, [NAME], and Ceridian Corporation, a Delaware
corporation (the “Company”), is effective as of [GRANT DATE] (the “Date of
Grant”) and evidences the grant of a Restricted Stock award pursuant to the
Ceridian Corporation 2004 Long-Term Stock Incentive Plan (the “Plan”). Any
capitalized term used in this Agreement which is defined in the Plan shall have
the same meaning as set forth in the Plan, unless otherwise defined herein.

 

1.                                       Award. Effective as of the Date of
Grant, the Company has granted to you [NUMBER OF SHARES] shares of common stock,
par value $0.01 per share (“Common Stock”), of the Company, subject to the terms
and conditions set forth in this Agreement and the Plan (the “Awarded Shares”).

 

2.                                       Restrictions on Transferability.
Awarded Shares may not be sold, transferred, assigned, pledged or otherwise used
as collateral by you unless and until, and then only to the extent that,
restrictions on transferability shall have lapsed in accordance with the Plan
and this Agreement. In this Agreement, the lapsing of such transferability
restrictions is referred to as “vesting,” and Awarded Shares that are no longer
subject to such transferability restrictions are referred to as “vested.”

 

3.                                       Book-Entry Registration. Ownership of
Awarded Shares which are not yet vested shall not be evidenced by a stock
certificate, but rather shall be evidenced by an entry in a certificateless
book-entry stock account maintained by the Company’s transfer agent for its
common stock (the “Transfer Agent”) or another custodian designated by the
Company. You will receive written notification from the Company of the vesting
of all or a portion of your Awarded Shares, and you will receive instructions on
how you may transfer or obtain a stock certificate for your unrestricted shares.
To facilitate the transfer to the Company of any Awarded Shares that you might
subsequently forfeit in accordance with the terms of this Agreement, you agree
to sign and promptly return to the Company with a signed copy of this Agreement
such stock power(s) as the Company may request.

 

4.                                       Vesting of Awarded Shares. Subject to
Sections 5 and 6 of this Agreement, twenty percent (20%) of the Awarded Shares
will vest on each of the first, second, third, fourth and fifth anniversary
dates of the Date of Grant, provided you continue to be a director of the
Company on each such vesting date.

 

5.                                       Termination of Service. If your service
as a member of the Board of Directors of the Company terminates by reason of
death, Disability (as defined in Section 9 of this Agreement) or

 

1

--------------------------------------------------------------------------------


 

not standing for re-election to the Board, all unvested Awarded Shares shall
immediately and fully vest. If you voluntarily resign from the Board (which does
not include the submission of an offer not to stand for re-election as a
director in accordance with Company policies) prior to a Change of Control (as
defined in Section 9 of this Agreement), all unvested Awarded Shares shall
immediately be forfeited to the Company. If your service as a member of the
Board Directors of the Company terminates for any reason other than as specified
above prior to a Change of Control, the portion of the Awarded Shares that were
scheduled to vest on the next vesting date following the date of such
termination shall immediately vest, but all remaining unvested Awarded Shares
shall immediately be forfeited to the Company.

 

6.                                       Impact of a Change of Control. If a
Change of Control of the Company occurs, all Awarded Shares will immediately and
fully vest.

 

7.                                       Rights with Respect to the Awarded
Shares. With respect to the Awarded Shares, you shall be entitled to exercise
the rights of a shareholder of Common Stock of the Company, including the right
to vote the Awarded Shares and the right to receive dividends thereon as
provided in Section 8 of this Agreement, unless and until the Awarded Shares are
forfeited pursuant to Section 5 hereof. Your rights with respect to the Awarded
Shares shall remain forfeitable at all times prior to the date or dates on which
such the Awarded Shares vest, and the restrictions with respect to the Awarded
Shares lapse, in accordance with Sections 4, 5 or 6 hereof.

 

8.                                       Dividends and Distributions. If there
is any in the number or character of the Common Stock of the Company (through
any stock dividend or other distribution, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation split-up, spin-off,
combination, repurchase or exchange of shares or otherwise), you shall then
receive upon such vesting the number and type of securities or other
consideration which you would have received if such Awarded Shares had vested
prior to the event changing the number or character of the outstanding Common
Stock. Any additional shares of Common Stock, any other securities of the
Company and any other property (including cash dividends or other cash
distributions) distributed with respect to the Awarded Shares prior to the date
the Awarded Shares vest and become free of restrictions on transferability shall
be subject to the same restrictions, terms and conditions as the Awarded Shares
to which they relate, shall be promptly deposited with the Transfer Agent or
another custodian designated by the Company and shall be distributed to you at
the same time the Awarded Shares become free of restrictions on transferability.

 

9.                                       Certain Definitions. For purposes of
this Agreement, the following additional definitions will apply:

 

(a)                                  “Change of Control” shall mean the first of
the following events to occur:

 

(i)                                     there is consummated a merger or
consolidation to which the Company or any direct or indirect subsidiary of the
Company is a party if the merger or consolidation would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting

 

2

--------------------------------------------------------------------------------


 

securities of the surviving entity or any parent thereof) less than 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or

 

(ii)                                  the direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) in the aggregate of securities of the Company
representing 20% or more of the total combined voting power of the Company’s
then issued and outstanding securities is acquired by any person or entity or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by the Company or any of its
subsidiaries, (2) any acquisition directly from the Company or any of its
subsidiaries, (3) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (5) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, (6) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to, and actually does, report its beneficial ownership on Schedule
13G (or any successor Schedule); provided that, if any such individual, entity
or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report, beneficial ownership of all of the voting
securities of the Company beneficially owned by it on such date, and (7) any
acquisition in connection with a merger or consolidation which, pursuant to
paragraph (a)(i) above, does not constitute a Change of Control; or

 

(iii)                               there is consummated a transaction
contemplated by an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; or

 

(iv)                              the stockholders of the Company approve any
plan or proposal for the liquidation of the Company; or

 

(v)                                 a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board. For purposes of this clause, “Continuity Directors”
means those members of the Board who either (i) were directors on January 29,
2002, or (ii) were elected by, or on the

 

3

--------------------------------------------------------------------------------


 

nomination or recommendation of, at least a two-thirds (2/3) majority of the
then-existing Board (other than a director whose initial assumption of office
was in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company); or

 

(vi)                              such other event or transaction as the Board
shall determine constitutes a Change of Control.

 

(b)                                 “Disability” means your disability within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.

 

10.                                 Subject to Plan. The Award and the Awarded
Shares granted and issued pursuant to this Agreement have been granted and
issued under, and are subject to the terms of, the Plan. The terms of the Plan
are incorporated by reference in this Agreement in their entirety, and by
execution of this Agreement, you acknowledge having received a copy of the Plan.
The provisions of this Agreement will be interpreted as to be consistent with
the Plan, and any ambiguities in this Agreement will be interpreted by reference
to the Plan. In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

 

11.                                 Governing Law. The validity, construction,
interpretation, administration and effect of this Agreement will be governed by
and construed exclusively in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles.

 

12.                                 Successors and Assigns. This Agreement will
be binding upon and inure to the benefit of the successors and permitted assigns
of you and the Company.

 

[The Remainder of the Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

In Witness Whereof, you and Ceridian Corporation have executed this Agreement as
of the Date of Grant.

 

 

CERIDIAN CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

[NAME]

 

Its:

 

 

 

 

 

 

Participant’s Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Version:  03/8/2006

 

 

 

 

5

--------------------------------------------------------------------------------